J-S04008-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ISAIAH BROOKS                              :
                                               :
                       Appellant               :   No. 897 EDA 2020

        Appeal from the Judgment of Sentence Entered February 24, 2020
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                        No(s): CP-51-CR-0000979-2019


BEFORE:      BENDER, P.J.E., MURRAY, J., and STEVENS, P.J.E.*

MEMORANDUM BY BENDER, P.J.E.:                         FILED FEBRUARY 2, 2022

        Appellant, Isaiah Brooks, appeals from the judgment of sentence of an

aggregate term of two to four years’ incarceration, imposed after he was

convicted, following a non-jury trial, of possession of a firearm by a person

prohibited,1 possession of a firearm without a license,2 and carrying a firearm

in public in Philadelphia.3 On appeal, Appellant challenges the sufficiency of

the evidence to support his convictions, arguing that the Commonwealth failed

to prove that he possessed a firearm. After careful review, we affirm.

        The trial court summarized the facts of this case, as follows:



____________________________________________


*   Former Justice specially assigned to the Superior Court.
1   18 Pa.C.S. § 6105(a)(1).
2   18 Pa.C.S. § 6106(a)(1).
3   18 Pa.C.S. § 6108.
J-S04008-22


     At Appellant’s trial, Sergeant Joseph Rauch testified on behalf of
     the Commonwealth. The sergeant testified that, on January 22,
     2019, at approximately 11:00 p.m., he was on duty as a
     Philadelphia [p]olice officer.    []Notes of Testimony (“N.T.”),
     12/20/19, at 8[]. On that date and time, he and Officer Nicoletti,
     Sergeant Rauch’s partner, stopped a black Nissan in the 300 block
     of Sedgley Avenue because the vehicle was traveling westbound
     on Sedgley without headlights. Id. at 9-10.

     Sergeant Rauch observed Appellant, who was in the Nissan’s back
     seat, reach “behind the passenger[’s] seat.” Id. at 10. Appellant
     “[q]uickly started bouncing ... from the middle of the back seat to
     behind the driver’s seat.” Id. As he was doing this, Appellant
     looked back at the sergeant and his partner[] “four or five times.”
     Id.

     The sergeant then approached the Nissan’s passenger side and
     saw three people in the automobile—a driver, a front-seat
     passenger, and Appellant in the back seat. Id. at 10-11. While
     Sergeant Rauch spoke with the individual in the front passenger’s
     seat, the sergeant shined his flashlight into the Nissan and
     observed “a ton of trash on the floor.” Id. at 11, 24. Amongst
     the trash on the floor in the vehicle’s back seat area, Sergeant
     Rauch saw the handle of a black handgun. Id. The gun was
     located behind the passenger’s seat, i.e., where the sergeant
     [had] observed Appellant reaching. Id. Sergeant Rauch notified
     his partner of the gun, and Officer Nicoletti removed Appellant
     from the vehicle. Id. Then, the sergeant recovered the weapon
     and went to his police vehicle. Id. at 12.

     When he was back at his police vehicle, Sergeant Rauch noticed
     that Appellant “broke free from [Officer Nicoletti] and started
     fleeing westbound on Sedgley Avenue.” Id. at 12-13. Thus, the
     sergeant drove to the intersection of Lawrence and Venango
     Streets, where Officer Nicoletti caught Appellant. Id. at 13.
     Appellant was subsequently handcuffed and arrested. Id. at 14.
     When Sergeant Rauch returned to the 300 block of Sedgley
     Avenue, he discovered that the black Nissan was gone. Id.

     On the night of the incident, Sergeant Rauch and Officer Nicoletti
     were wearing body cameras. Id. at 14-15. The Commonwealth
     played the body camera video footage, which was entered into
     evidence as C1 and C2, respectively. Id. at 14-16. The video
     [footage] corroborated Sergeant Rauch’s testimony.



                                    -2-
J-S04008-22


      At the conclusion of the testimony, the parties stipulated that: …
      Appellant was prohibited from possessing a firearm, [i]d. at 29;
      … Appellant did not have a license to carry a firearm. [i]d.; … [and
      that] the Philadelphia Police Department’s Firearms Operation Unit
      tested the firearm, which Sergeant Rauch recovered, and
      determined it was operable. Id. at 30.

Trial Court Opinion (TCO), 10/26/20, at 1-3.

      Based on this evidence, the court convicted Appellant of the above-

stated crimes.    On February 24, 2020, the court sentenced him to the

aggregate term stated supra. Appellant filed a timely notice of appeal, and

he also complied with the trial court’s order to file a Pa.R.A.P. 1925(b) concise

statement of errors complained of on appeal. The court filed its Rule 1925(a)

opinion on October 26, 2020. Herein, Appellant states the following issue for

our review: “Was the evidence insufficient to prove [Appellant] guilty of … [the

f]irearm … charges[,] as the Commonwealth failed to prove that he possessed

a firearm?” Appellant’s Brief at 4.

      Initially, we note that,
      [w]e review claims regarding the sufficiency of the evidence by
      considering whether, “viewing all the evidence admitted at trial in
      the light most favorable to the verdict winner, there
      is sufficient evidence to enable the fact-finder to find every
      element of the crime beyond a reasonable doubt.”
      Commonwealth v. Melvin, 103 A.3d 1, 39 (Pa. Super. 2014)
      (citation and quotation omitted). Further, a conviction may be
      sustained wholly on circumstantial evidence, and the trier of fact—
      while passing on the credibility of the witnesses and the weight of
      the evidence—is free to believe all, part, or none of the evidence.
      Id. at 40 (citation and quotation omitted). “Because evidentiary
      sufficiency is a matter of law, our standard of review is de novo
      and our scope of review is plenary.”           Commonwealth v.
      Brooker, 103 A.3d 325, 330 (Pa. Super. 2014).

Commonwealth v. Parrish, 191 A.3d 31, 36 (Pa. Super. 2018).


                                      -3-
J-S04008-22



     In the instant case, Appellant challenges each of his firearm convictions

on the ground that the Commonwealth failed to prove that he possessed the

firearm recovered from the vehicle in which he was riding.

     This Court has held that “[p]ossession can be found by proving
     actual possession, constructive possession, or joint constructive
     possession.” Commonwealth v. Heidler, 741 A.2d 213, 215
     (Pa. Super. 1999). Where a defendant is not in actual possession
     of the prohibited items, the Commonwealth must establish that
     the defendant had constructive possession to support the
     conviction. Commonwealth v. Hopkins, 67 A.3d 817, 820 (Pa.
     Super. 2013) (conviction under 18 Pa.C.S. § 6106(a) supported
     by a finding of constructive possession). See also
     Commonwealth v. Parker, 847 A.2d 745 (Pa. Super. 2004)
     (same). “Constructive possession is a legal fiction, a pragmatic
     construct to deal with the realities of criminal law enforcement.”
     Hopkins, supra at 820 (citation and quotation omitted). “We
     have defined constructive possession as conscious dominion,”
     meaning that the defendant has “the power to control the
     contraband and the intent to exercise that control.” Id. (citation
     and quotation omitted). “To aid application, we have held that
     constructive possession may be established by the totality of the
     circumstances.” Id. (citation and quotation omitted).

     It is well established that, “[a]s with any other element of a crime,
     constructive possession may be proven by circumstantial
     evidence.” Commonwealth v. Haskins, … 677 A.2d 328, 330
     ([Pa. Super.] 1996) (citation omitted). In other words, the
     Commonwealth must establish facts from which the trier of fact
     can reasonably infer that the defendant exercised dominion and
     control over the contraband at issue. See, e.g., Commonwealth
     v. Davis, 743 A.2d 946, 953–54 (Pa. Super. 1999) (holding that
     evidence was sufficient to prove constructive possession over
     drugs found in common areas of an apartment where the
     defendant entered the apartment using his own key, and
     possessed $800 in cash on his person, and police recovered
     defendant’s identification badge, size-appropriate clothing, and
     firearms from a bedroom).

     Significant to the instant appeal, a defendant’s mere presence at
     a place where contraband is found or secreted is insufficient,
     standing alone, to prove that he exercised dominion and control

                                     -4-
J-S04008-22


     over those items. Commonwealth v. Valette, … 613 A.2d 548,
     551 ([Pa.] 1992). Thus, the location and proximity of an actor to
     the contraband alone is not conclusive of guilt. Commonwealth
     v. Juliano, … 490 A.2d 891, 893 ([Pa. Super.] 1985). Rather,
     knowledge of the existence and location of the contraband is a
     necessary prerequisite to proving the defendant’s intent to
     control, and, thus, his constructive possession. Id. [(]citing
     Commonwealth v. Thompson, … 428 A.2d 223, 224 ([Pa.
     Super.] 1981)[)].

     If the only inference that the fact finder can make from the facts
     is a suspicion of possession, the Commonwealth has failed to
     prove constructive possession. Valette, supra at 551. “It is well
     settled that facts giving rise to mere ‘association,’ ‘suspicion’ or
     ‘conjecture,’ will not make out a case of constructive possession.”
     Id.

Parrish, 191 A.3d at 36-37.

     Here,    the   trial   court   concluded   that,   “[u]nder   the   totality   of

circumstances, the evidence presented by the Commonwealth proved beyond

a reasonable doubt that Appellant constructively possessed the firearm

recovered on the floor of the vehicle where Appellant was seated.” TCO at 5-

6. The court explained:

     Sergeant Rauch’s testimony, much of which was corroborated by
     body cam video, was credible. The sergeant offered specific
     testimony about Appellant’s movements prior to the sergeant’s
     discovery of the firearm.

     Sergeant Rauch testified that he observed Appellant reach down
     to his right while sitting in the middle of the Nissan’s back seat.
     Appellant repeatedly turned and looked back at the policemen.
     Then, when Sergeant Rauch looked into the Nissan, he saw the
     handle of a firearm, protruding from trash and debris on the floor
     behind the passenger’s seat. The gun was located in the same
     place where the sergeant saw Appellant reaching.

     This evidence, which included the sergeant’s description of the
     firearm’s location and position[,] as well as Appellant’s suspicious
     movements prior to discovery of the gun, demonstrated
     Appellant’s “knowledge of the existence of the firearm[,]” as well

                                        -5-
J-S04008-22


      as his intent and power to control it. Parrish, 191 A.3d at 37;
      see Commonwealth v. Cruz Ortega, 539 A.2d 849, 851 (Pa.
      Super. [] 1988) (holding [that the] appellant had constructive
      possession of cocaine recovered from vehicle of which [the]
      appellant was a passenger; officer saw [the] appellant lean over
      seat before stop and cocaine was found under [the] appellant’s
      seat).

      The [c]ourt also duly considered the fact that Appellant fled from
      the police after Sergeant Rauch discovered the firearm. As the
      Pennsylvania Supreme Court has explained, “When a person
      commits a crime, knows that he is wanted therefore, and flees or
      conceals himself, such conduct is evidence of consciousness of
      guilt, and may form the basis [of a conviction] in connection with
      other proof from which guilt may be inferred.” Commonwealth
      v. Clark, 961 A.2d 80, 92 [(Pa. 2008)] (quoting Commonwealth
      v. Rios, 684 A.2d 1025, 1035 (Pa. 1996)) (alteration in original).

      In summary, based on the location of the firearm, Appellant’s
      proximity to the gun, and Appellant’s flight, the evidence proved
      that Appellant constructively possessed the firearm, which
      Sergeant Rauch recovered. Accordingly, Appellant’s claim that
      the Commonwealth failed to present sufficient evidence to support
      his convictions lacks merit.

Id. at 6-7 (citations to the record omitted).

      We discern no error in the court’s decision, and we are unconvinced by

Appellant’s arguments on appeal.       For instance, Appellant challenges the

court’s reliance on his flight from police as indicating his guilty conscious. He

stresses that the other two occupants of the vehicle also fled, thus indicating

that they were guilty, too. However, the trial court did not rely on Appellant’s

flight alone.   Rather, it cited other factors, in addition to his flight, that

established his constructive possession of the gun — namely, his close

proximity to the weapon, his movements toward the location at which the gun




                                      -6-
J-S04008-22



was recovered, and his repeatedly looking at the officers as they approached

the vehicle.

      Moreover, we reject Appellant’s argument that this case mirrors

Commonwealth v. Boatwright, 453 A.2d 1058 (Pa. Super. 1982). There,

      [t]he Commonwealth’s evidence disclosed that, shortly after
      10:00 p.m. on April 10, 1979, Officers Charles Roller and Annette
      Roebuck responded to a radio call concerning three “suspicious”
      men in an automobile parked in front of a residence in the
      Hazelwood section of Pittsburgh. Upon arriving at the location,
      Officer Roller observed [Boatwright], who was seated in the front
      passenger seat of the vehicle, “moving towards his left rear.” The
      officer could not see [Boatwright’s] hand or arm, only a movement
      of his body. Officer Roller then opened the door of the automobile
      and asked [Boatwright] to get out. He shined a light onto the left
      rear floor of the vehicle and saw a gun.           In addition to
      [Boatwright], the car was occupied by the driver and another
      passenger who was seated in the left rear seat. The car was
      registered to the driver’s girlfriend and the gun to one Darlene
      Simpson.

Id. at 1058-59 (citations to the record omitted). In deeming this evidence

insufficient to prove that Boatwright had constructively possessed the gun, we

stressed that “[t]he only evidence other than mere presence was Officer

Roller’s testimony that [Boatwright] made a movement toward the left rear of

the vehicle. This evidence cannot provide proof beyond a reasonable doubt

that [Boatwright] possessed the firearm in question. Therefore, the conviction

cannot be sustained.” Id. at 1059 (citation omitted).

      Appellant contends that, as in Boatwright, the other occupants of the

vehicle in this case also had access to the firearm. He further insists that,

under our reasoning in Boatwright, his “reaching towards the area where the



                                    -7-
J-S04008-22



gun was recovered” was insufficient proof that he constructively possessed

the gun, where Sergeant Rauch “did not see his hands and never saw him

touching the firearm.” Appellant’s Brief at 10.

      Appellant’s argument is meritless.    As the Commonwealth stresses,

Boatwright was sitting in the front passenger seat and was reaching toward

the left rear seat, where another passenger was sitting. See Commonwealth’s

Brief at 11. To the contrary, here, Appellant

      was the sole occupant of the back seat where the gun was located.
      Sergeant Rauch[] saw [Appellant’s] shoulder movement and the
      direction [Appellant’s] shoulders were pointing, which were
      toward the area where the gun lay. Furthermore, [Appellant]
      reached toward the firearm and subsequently switched seats to
      move away from the firearm, looking back as he did so at the
      officers approaching. The firearm was in plain view, only partially
      obscured by trash – which, of course, a reasonable fact[-]finder
      could conclude had been placed over the gun by [Appellant] in an
      attempt to hide it when the officers saw him moving and reaching
      toward that area. [Appellant] also fled the scene after he was
      removed from the car, supporting a finding that he knew about
      and controlled the illegal weapon. Therefore, Boatwright is not
      analogous to this case.

Id. (citations to the record omitted; emphasis in original). We agree with the
Commonwealth.

      Accordingly, Appellant has failed to demonstrate that the evidence was

insufficient to prove that he constructively possessed the firearm. Rather, the

circumstantial evidence of his close proximity to the firearm, his furtive

movements while glancing at the approaching officers, the fact he was the

only individual in the backseat where the gun was found, and his flight from




                                     -8-
J-S04008-22



police after the weapon was discovered, was sufficient to prove that he

constructively possessed the gun.

     Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/02/2022




                                    -9-